      Case 1:20-cv-10669-PGG-SDA Document 19 Filed 04/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         4/15/2021
 Jin Kim et al., individually and on behalf of
 all others similarly situated,

                                Plaintiffs,                  1:20-cv-10669 (PGG) (SDA)

                    -against-                                ORDER

 Weld Power Generator, Inc. et al.,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       In accordance with the Court’s prior Orders, the parties were to file a proposed case

management plan at least one week prior to the Initial Pretrial Conference, which is scheduled

for April 20, 2021. (See ECF Nos. 14 & 18.) It is hereby Ordered that the parties shall file their

proposed case management plan no later than Friday, April 16, 2021 at 5:00 p.m. ET.

SO ORDERED.

DATED:         New York, New York
               April 15, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
